Citation Nr: 1712197	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  08-33 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an initial rating for major depressive disorder (MDD) in excess of 30 percent prior to August 3, 2010, and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active service from January 2003 to January 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction now resides with the RO in San Juan, Puerto Rico.

The procedural history of this case was discussed in detail in the most recent February 2014 Board decision and remand and is incorporated by reference herein.  

In November 2016, the Veteran executed a power-of-attorney in favor of Vietnam Veterans of America.  See November 2016 VA Form 21-22.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disability

In February 2014, the Board remanded the Veteran's claim for higher ratings for his MDD disability in order to obtain VA treatment records from December 2010 and to provide a VA examination to assist in determining the severity of the Veteran's psychiatric disorder.  In this regard, the examiner was asked to specifically discuss the findings of Dr. C. R. in October 2012, which indicated that the Veteran's GAF score was 40, when all the other GAF scores since 2007 had ranged from 50-70.  The examiner was also asked to address an August 2013 Vocational Assessment, which suggested that the Veteran had been unable to obtain or maintain substantially gainful employment since 2007 as a result of his service connected disabilities.
The Veteran was afforded a VA psychiatric examination in October 2014.  The examiner indicated that he was unable to locate Dr. C. R.'s October 2012 note; as such, he did not comment on the GAF score assigned by Dr. C. R.  A review of the evidence of record shows that Dr. C. R.'s assessment report (showing a GAF score of 40) is located in the VBMS claims file.  See Document Dated 11/08/2012.  Accordingly, the VA examiner failed to comply with the Board's remand directive.

The examiner also did not address the August 2013 Vocational Assessment.  However, the Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  As such, the Board finds that, on remand, the examiner should comment on the functional effects, if any, of his service-connected disabilities upon his ordinary activities, to specifically include work or employment.

The Board also notes that in a March 2017 Informal Hearing Presentation (IHP), the Veteran's representative specifically requested that the Veteran's claims be remanded for several reasons.  First, the Veteran informed his representative that he had recently moved since the last Board remand and had been receiving medical care from "different VA facilities" for his psychiatric issues.  The Veteran also requests a remand so that he may be afforded a new VA examination.  In the March 2017 IHP, it was noted that the Veteran's condition had "worsened and he experiences more severe symptoms."  For these reasons, a remand is warranted.  See 38 C.F.R. § 3.327(a); see Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

TDIU

The record includes an Application for Increased Compensation Based on Unemployability dated in September 2012.  In his application, the Veteran indicated that he last worked full-time on February 27, 2012.  His employment history, however, indicates that, prior to February 2012, the Veteran was employed full-time, but only on a temporary basis (i.e., from December 2006 to March 2007, from June 2008 to August 2008, and from February 14, 2012 to February 7, 2012).

In the most recent October 2014 VA psychiatric examination, it was noted that the Veteran had been working as a security guard since November 2013.  However, it is unclear from the VA examination report, and the remaining evidence of record, whether this employment is full-time or that it provides substantial gainful income.  A remand is therefore warranted in order to obtain additional employment information from the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete an updated Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

2.  Ask the Veteran to identify which VA facility he is receiving medical care for his psychiatric disability; all VA treatment records should then be obtained and associated with the claims file.

3.  Then, schedule the Veteran for a VA examination to ascertain the severity of his service-connected MDD disability.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.

(a)  The examiner is asked to discuss the findings of Dr. C. R. in October 2012, particularly her finding that the Veteran's GAF was 40, when all the other GAF scores since 2007 had ranged from 50-70.  See VBMS file Document Dated 11/08/2012.  

(b)  Also comment on the functional effects, if any, of his service-connected disabilities upon his ordinary activities, to specifically include work or employment.  

4.  Then readjudicate the issues on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




